UNITED STATES DISTRICT COURT                                3EP 3 0 2010
                           FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S.District & BankruptCy
                                                                                Courts for the District of ~olumbla

CHRISTOPHER BULLARD,                          1
                                              1
                      Plaintiff,              1
                                              1       Civil Action No.         10 1666
       v.                                     1
                                              1
U.S. PATENT AND TRADEMARK                     1
OFFICE, et al.,                               1
                                              1
                      Defendants.             1
                                   MEMORANDUM OPINION

       This matter is before the Count on initial review of plaintiffs application to proceed in

forma pauperis andpro se complaint. The application will be granted, and the complaint will be

dismissed.

       Plaintiff, who currently is incarcerated in a North Carolina correctional facility, alleges

that he has filed with the United States Patent and Trademark Office ("USPTO) an application

for a patent and, notwithstanding prior payment of fees associated with the application, the

USPTO has issued him a notice that he must pay additional fees totalling $380. Plaintiff asserts

a protected liberty interest in a patent. The USPTO deprives him of this interest, he argues, by

refusing to consider his application because he is an indigent prisoner who lacks the resources to

pay the requisite fees. The Court concludes that plaintiffs complaint fails to state a claim upon

which relief can be granted. See 28 U.S.C. $5 1915(e)(2)(B)(ii), 1915A(b)(l).

        A patent application "must be accompanied by the fee required by law." 35 U.S.C. 8

11l(a)(3). In essence, plaintiff asks the Court "to order the Commissioner to proceed with the

examination of his application, even though he has not paid the fee prescribed by Congress and

although Congress has accorded no authority to the Commissioner to waive the prescribed